                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER YOUNG,                             )
                                               )
               Plaintiff                       )       Case No. 1:18-cv-169 Erie
       v.                                      )
                                               )
REKHA HALLIGAN, et al.,                        )       RICHARD A. LANZILLO
                                               )       UNITED STATES MAGISTRATE JUDGE
                                               )
               Defendants                      )       ORDER ON PLAINTIFF’S MOTION
                                               )       FOR RECONSIDERATION [ECF No. 38]


       Presently pending before the Court is a Motion for Reconsideration filed by the Plaintiff,

Christopher Young. ECF No. 38. In his underlying Complaint, Plaintiff alleged that the lone

defendant, Dr. Rehka Halligan, violated his Eighth Amendment rights by depriving him of

necessary medical care. Plaintiff also asserted a medical malpractice claim under Pennsylvania

state law.

       On August 22, 2018, Halligan filed a motion to dismiss. ECF No. 14. Despite requesting

and receiving several extensions of time in which to reply, Plaintiff failed to oppose the motion.

Instead, Plaintiff belatedly filed a proposed Amended Complaint without seeking leave of Court.

ECF No. 29. On March 29, 2019, this Court issued a Memorandum Opinion and Order

(“Memorandum Order”) [ECF No. 34] dismissing Plaintiff’s Eighth Amendment claim for

failure to state a claim and his medical malpractice claim for failure to file a Certificate of Merit.

ECF No. 34. In reaching its decision, the Court considered Plaintiff’s claims as presented in both

the original Complaint and the proposed Amended Complaint.



                                                   1
        Plaintiff seeks reconsideration of the Memorandum Order pursuant to Rule 59(e) of the

Federal Rules of Civil Procedure. The purpose of such a motion is “to correct manifest errors of

law or fact or to present newly discovered evidence.” Max’s Seafood Café v. Quinteros, 176

F.3d 669, 677 (3d Cir.1999). As such, the movant must rely on one of three grounds: (1) an

intervening change in the law; (2) the availability of new evidence; or (3) the need to correct

clear error of law or prevent manifest injustice. N. River Ins. Co. v. CIGNA Reinsurance Co., 52

F.3d 1194, 1218 (3d Cir. 1995). A motion for reconsideration is not properly grounded in a

request for a district court to rethink a decision it has already rightly or wrongly made, Williams

v. Pittsburgh, 32 F.Supp.2d 236, 238 (W.D. Pa. 1998), relitigate issues already resolved by the

court, or advance additional arguments which could have been made by the movant before

judgment. Reich v. Compton, 834 F.Supp. 753, 755 (E.D. Pa. 1993), aff’d in part, rev’d in part,

57 F.3d 270 (3d Cir. 1995). Thus, litigants must “evaluate whether what may seem to be a clear

error of law is in fact simply a point of disagreement between the Court and the litigant.” Waye

v. First Citizen’s Nat’l Bank, 846 F.Supp. 310, 314 n.3 (M.D. Pa. 1994) (internal quotation

omitted).

        With respect to his Eighth Amendment claim, Plaintiff contends that the Memorandum

Order contains factual and legal errors that must be corrected in order to prevent manifest

injustice. Plaintiff has failed, however, to identify any specific factual or legal errors; rather, he

simply conveys his dissatisfaction with the Court’s conclusion. Courts routinely reject requests

for reconsideration based on mere disagreements between a litigant and the court. Williams, 32

F.Supp.2d at 238 (motions for reconsideration should not be used “to retry issues the court



                                                   2
already decided”); Blystone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011) (“Such motions are not to

be used as an opportunity to relitigate the case.”).

       Nor may litigants use a motion for reconsideration to “put forward arguments which [the

movant] . . . could have made but neglected to make before judgment.” Burdyn v. Old Forge

Borough, 2019 WL 1118555, at *2 (M.D. Pa. Mar. 11, 2019) (citing sources omitted). As noted

above, Plaintiff was given several opportunities to respond to Halligan’s motion to dismiss and

failed to do so. Each of the arguments raised in Plaintiff’s motion for reconsideration could have

been presented at that time.

       Even if the Court were to consider the substance of Plaintiff’s motion, his primary

argument – that the Court of Appeals for the Seventh Circuit’s decision in Greeno v. Daley, 414

F.3d 645 (7th Cir. 2005), compels a different result – lacks merit. In Greeno, the plaintiff-inmate

presented himself to his prison’s medical staff with severe heartburn and frequent vomiting. Id.

at 653. The nurse who initially treated the plaintiff’s condition provided him with nothing more

than Maalox and ibuprofen, the latter of which was actually more likely to exacerbate his

symptoms than relieve them. Id. Medical personnel repeatedly ignored the inmate’s requests for

a bland diet or a visit to a specialist. Id. In the end, the plaintiff received almost no treatment for

his condition – aside from “five or six bottles of Maalox weekly” – until an endoscopy ultimately

revealed an ulcer. Id. at 655.

       Reversing the district court’s dismissal, the Court of Appeals held that, although the

inmate had technically received “some” treatment, the defendants’ “obdurate refusal” to offer

anything stronger than Maalox in response to the inmate’s serious complaints violated the Eighth

Amendment. Id. In addition to refusing to order or authorize any testing, at least one prison

                                                   3
physician imposed “an emphatic ban on treatment” for the plaintiff by issuing a written directive

stating that he was to receive “no gastroscopy” and “no pain medications.” Id. (emphasis in

original). Characterizing the plaintiff’s treatment as “gratuitous cruelty,” the Court concluded

that the defendants’ “dogged[] persist[ance] in a course of treatment known to be ineffective”

amounted to deliberate indifference. Id.

        Unlike in Greeno, Plaintiff’s pleadings reveal that the prison authorized several visits to

outside specialists prior to Plaintiff’s interactions with Halligan. The results of those consults –

including an endoscopy, a colonoscopy, an ultrasound, a CAT scan, and several EKGs – revealed

that Plaintiff suffers from, in effect, mild esophagitis, erosive reflux, and gastritis. Based on that

diagnosis, Halligan (and other medical personnel) exercised their professional judgment and

provided Plaintiff with medications such as zantac, omeprazole, protonix, pepsid, Carafate,

mytabs, mygas, and Mylanta. Although Plaintiff complains that those treatments were

ineffective, it is evident that he received a level of care far exceeding that offered to the plaintiff

in Greeno. Accordingly, Plaintiff has failed to establish that the Court’s decision was clearly

erroneous or manifestly unjust.

        Finally, Plaintiff objects to the dismissal of his medical malpractice claim based on his

failure to file a timely Certificate of Merit. As there is no remaining basis for federal jurisdiction

in this action, however, the Court may properly decline to exercise supplemental jurisdiction over

Plaintiff’s pendent state law claims. See 28 U.S.C. § 1367(c)(3) (permitting a district court to

decline to exercise supplemental jurisdiction where it has “dismissed all claims over which it has

original jurisdiction”). The Court explicitly dismissed Plaintiff’s medical malpractice claim

without prejudice for the precise purpose of permitting him an opportunity to obtain a Certificate

                                                   4
of Merit and refile his claim in state court. See Lundy v. Monroe Cty. Corr. Facility, 2017 WL

9362913, *6 (M.D. Pa. Dec. 18, 2018) (“[U]nder Pennsylvania law, a party can seek relief from a

non pros dismissing a case under Rule 1042.3 by coming into compliance with the rule, showing

that there is a meritorious malpractice cause of action, and providing a reasonable explanation or

legitimate excuse for the earlier non-compliance.”) (citing Womer v. Hilliker, 908 A.2d 269 (Pa.

2006); Pa. R. Civ. P. 3051)). This is the precise relief Plaintiff is seeking in his motion. As

such, his request for reconsideration as to that claim is denied as moot.

       For the reasons set forth above, Plaintiff’s Motion for Reconsideration [ECF No. 38] is

DENIED.



                                                      /s/ Richard A. Lanzillo_______
                                                      RICHARD A. LANZILLO
                                                      United States Magistrate Judge


Dated: May 3, 2019




                                                 5
